                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    NATHAN HILL, BB8003,                                Case No. 19-cv-02928-CRB (PR)
                                   7                   Petitioner,
                                                                                            ORDER OF TRANSFER
                                   8            v.

                                   9    C.D.C.R., et al.,
                                  10                   Respondent.

                                  11          Petitioner seeks federal habeas review of a conviction and sentence from Los Angeles

                                  12   County Superior Court, which lies within the venue of the Central District of California, Western
Northern District of California
 United States District Court




                                  13   Division. See 28 U.S.C. § 84(c)(2). Petitioner is incarcerated at the Richard J. Donovan

                                  14   Correctional Facility in San Diego County, which lies within the venue of the Southern District of

                                  15   California. See id. § 84(d).
                                              Venue is proper in a habeas action in either the district of confinement or the district of
                                  16
                                       conviction, see 28 U.S.C. § 2241(d); however, petitions challenging a conviction and/or sentence
                                  17
                                       preferably are heard in the district of conviction. See Habeas L.R. 2254-3(a); Dannenberg v.
                                  18   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).
                                  19          Because Los Angeles County lies in the Central District of California, Western Division,
                                  20   the court ORDERS that pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in
                                       the interest of justice, this petition be TRANSFERRED to the United States District Court for the
                                  21
                                       Central District of California, Western Division.
                                  22
                                              The clerk shall transfer this matter forthwith.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: June 14, 2019
                                  25
                                                                                        ______________________________________
                                  26
                                                                                        CHARLES R. BREYER
                                  27                                                    United States District Judge

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        NATHAN HILL,
                                   7                                                          Case No. 3:19-cv-02928-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        C.D.C.R., et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on June 14, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Nathan Hill ID: #BB8003
                                       B7-130
                                  21   480 Alta Rd.
                                       San Diego, CA 92179
                                  22

                                  23

                                  24   Dated: June 14, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
